Martoche, J.P., and Centra, J. (dissenting in part).
We respectfully dissent in part. In our view, the evidence is legally insufficient to support the conviction of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [3]), sexual abuse in the first degree (§ 130.65 [3]) and criminal sexual act in the first *1136degree (§ 130.50 [3]). We disagree with the majority that the unsworn testimony of the seven-year-old victim was sufficiently corroborated by testimony concerning defendant’s statements to the police and the testimony of other witnesses.
“The corroboration standard . . . requires proof of circumstances tending to prove the material facts of the crime and tending to connect the defendant to that crime” (People v Guerra, 178 AD2d 434, 434-435 [1991]; see generally People v Groff, 71 NY2d 101, 109 [1987]). Here, however, the two physicians who examined the victim testified that they found nothing of significance in their examination of the victim’s genitals. Although the testimony concerning defendant’s statements to the police established that defendant admitted that he exposed himself to the victim, there was no evidence that defendant admitted that he committed any other physical acts with respect to the victim. We thus conclude that defendant’s testimony tended to prove only the material facts of the lesser crimes of which defendant was convicted, attempted sexual abuse in the first degree (Penal Law §§ 110.00, 130.65 [3]) and endangering the welfare of a child (§ 260.10 [1]), but failed to prove the material facts of the remaining crimes (see Guerra, 178 AD2d at 435). We therefore would modify the judgment by reversing those parts convicting defendant of attempted rape in the first degree, sexual abuse in the first degree and criminal sexual act in the first degree and dismissing counts one through three of the indictment. Present—Martoche, J.P., Smith, Centra, Peradotto and Pine, JJ.